Citation Nr: 1543203	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for back disorder. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck disorder, to include as secondary to back disorder. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

6.  Entitlement to service connection for right sided numbness. 

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1990 to May 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Jackson, Mississippi, which in relevant part, declined to reopen claims of entitlement to service connection for depression, back disorder, neck disorder, diabetes mellitus, and hypertension; and denied a claim of entitlement to service connection for right sided numbness. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record shows that there are outstanding treatment records.  On his VA Form 9, the Veteran indicated that he had an upcoming appointment at VA on May 25, 2011.  VA treatment records dated only up to 2010 have been associated with the records.  Additionally, in the 2014 supplemental statement of the case, the RO did not indicate that it reviewed any VA treatment records after that time.  Therefore, on remand, all outstanding records must be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, specifically, all records dated in and after 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


